Case 2:20-cv-00580-JPH-DLP Document 4 Filed 11/04/20 Page 1 of 2 PageID #: 9




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

JOSEPH IRA BARTHOLOMEW TURNER,                         )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 2:20-cv-00580-JPH-DLP
                                                       )
JOHN PLASSE,                                           )
CHARLES FUNK,                                          )
ELVIS BURNS,                                           )
VIGO COMMISSIONER,                                     )
COUNCIL OF THE CITY OF TERRE HAUTE,                    )
                                                       )
                               Defendants.             )

    ORDER DISMISSING COMPLAINT AND DIRECTING FURTHER PROCEEDINGS

         The plaintiff's complaint describes incidents that allegedly occurred at the Vigo County

Jail in 2018. The complaint states that the plaintiff has already filed a case in state court regarding

these allegations. That case is proceeding under cause number 84D05-2004-SC-2032 in Vigo

County. 1 The Court takes judicial notice of the online docket in that case which reveals that the

case is scheduled for a bench trial on November 6, 2020. The plaintiff alleges that the state court

is not cooperating, and he wishes to come to federal court. Dkt. 1 at 3. In other words, Mr. Turner

does not wish to file a new case in this Court; he wishes to remove an existing case from state

court.

         Federal law does not allow the plaintiff in a state-court action to remove the case to federal

court. Only a defendant may do so. 28 U.S.C. § 1441(a) ("[A]ny civil action brought in a State

court . . . may be removed by the defendant.") (emphasis added); 28 U.S.C. § 1446(a) ("A




1
  The complaint lists the state case number as 84D01-2004-SC-2032, but the actual case number
is 84D05-2004-SC-2032.
                                                   1
Case 2:20-cv-00580-JPH-DLP Document 4 Filed 11/04/20 Page 2 of 2 PageID #: 10




defendant or defendants desiring to remove any civil action for a State court shall file . . . a notice

of removal.") (emphasis added). See also First Bank v. DJL Properties, 598 F.3d 915, 916 (7th

Cir. 2010) ("[A] litigant who files suit in state court is a 'plaintiff' and cannot remove the case.")

(citing Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100 (1941)).

        The complaint is therefore dismissed. Mr. Turner shall have through December 2, 2020,

to show cause why the Court should not dismiss this action and enter final judgment.

        Mr. Turner shall also have through December 2, 2020, to either pay the $400.00 filing fee

for this action or demonstrate that he lacks the financial ability to do so by filing a motion for leave

to proceed without the prepayment of the filing fee (in forma pauperis). If Mr. Turner seeks leave

to proceed without prepaying the filing fee, his request must be accompanied by a copy of the

transactions associated with his institution trust account for the six-month period preceding the

filing of this action on October 29, 2020. The clerk is directed to include a form motion for leave

to proceed in forma pauperis with Mr. Turner's copy of this Order.

SO ORDERED.

Date: 11/4/2020




Distribution:

JOSEPH IRA BARTHOLOMEW TURNER
991268
PUTNAMVILLE - CF
PUTNAMVILLE CORRECTIONAL FACILITY
Inmate Mail/Parcels
1946 West U.S. Hwy 40
Greencastle, IN 46135



                                                   2
